Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/22 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 6/9/22.
3.	The instant application is a national stage entry of PCT/JP2017/037021, International Filing Date: 10/12/2017, claims foreign priority to 2016-202043, filed 10/13/2016 in JAPAN.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim status
5.	In the claim listing of 6/9/22 claims 1, 4-11 and 21-24 are pending in this application and are under prosecution. Claims 1 and 5 are amended. Claims 2-3 and 12-20 are canceled. New claims 21-25 are added. The amendments have been reviewed and entered. No new matter has been introduced by the amendments.

6.	The examiner for the prosecution of this application has been changed. Please address all future correspondence to Examiner Bhat AU 1634.

Withdrawn Rejection and Response to the Remarks
7.	The previous rejection of claims 1-11 under 35 USC 103 as being unpatentable over Kang has been withdrawn in view of amendments to claim 1 . The arguments regarding said rejection have been fully considered (Remarks, pgs. 5-9).
	However, upon further consideration in this office action, claims 1, 4-11 and 21-24 are rejected over Kang (US 2015/0125864, cited in the previous office action) in view of Newman et al (US 2010/0086956 published Apr. 8, 2010, cited in the advisory action).
	The arguments regarding obviousness rejection over Kang in view of Newman have been fully considered. They are not persuasive for the following reasons.
	Bulk of the arguments are directed to Kang does not specifically teach chelating agent of 40 mM (Remarks, pgs. 5-8). In this office action the teachings of Newman are specifically applied for the limitation of chelating agent concentration of at least 40 mM.
	The examiner acknowledges that Kang does not specifically teach concentration of chelating agent of at least 40 mM, which is taught by Newman who is in the same field of endeavor, teaches a method precipitating exosomes in the urine by two step centrifugation and suspending the sedimented exosome in a liquid medium in a buffer comprising chelating agents, wherein the concentration of the chelating agents range from 0.1 mM to 100 mM, wherein chelating agents include EDTA or EGTA, GEDTA, HEDTA (paragraphs 0051-0054). 
	Kang teaches mixing the sample with chelating agent for storage (Kang, paragraphs 0028-0029). Newman also teaches that the chelating agents typically form multiple bonds with metal ions, and are multidentate ligands that can sequester metals and metal sequestration can in turn reduce or prevent microbial growth or degradation of biomolecules (e.g., peptide or nucleic acid), which in turn can improve preservation of biomolecules absorbed to a substrate in the urine sample (Newman paragraph 0054, emphasis underlined by the examiner).
	The artisan having ordinary skill in the art would recognize that based on the teachings of Newman of chelating agents in the range of 0.1 mM to 100 mM preventing degradation of biomolecules (e.g., peptide or nucleic acid), which in turn can improve preservation of biomolecules absorbed to a substrate in the urine sample, it would have been obvious try to use the chelating agents at a higher concentration in the range of 50 mM or more as suggested by Newman in the method of Kang for preserving the biomolecules in the extracellular vesicles or exosomes. The artisan having ordinary skill in the art would have been motivated to use higher concentration of chelating agent preventing degradation of nucleic acids and proteins present in extracellular vesicles or exosomes.
	Also, under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). 
	The problem facing those in the art was to add higher than 34 mM of chelating agent EDTA or EGTA or HEDTA in the range of 50 mM to prevent degradation of nucleic acid by nucleases or proteins by proteases as taught by Newman.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  Thus, chelating agent of at least 40 mM was “the product not of innovation but of ordinary skill and common sense.”  
	Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have provided Kang in view of Newman using at least 40 mM with reasonable expectation of success for preserving the nucleic acids and proteins present in the extracellular vesicles or exosomes for downstream processing of sample. Both the KSR case law and the available options would provide one ordinary skill to do so with reasonable expectation of success.   
Also, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranged disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  Since combined teachings of Kang in view of Newman as discussed above the claimed at least 40 mM is an obvious variant of 34 mM as taught by the prior art of Kang. 
Furthermore, applicant has not claimed any unexpected results from using high concentration of the chelating agent of at least 40 mM or combination of different types of chelating agents of enhancing or increasing the recovery efficiencies of the extracellular vesicles, which are disclosed in the specification but not yet distilled into claims.
For the reasons discussed above, it is maintained that the limitations of amended claim 1 are obvious over Kang in view of Newman.

Claim Rejections - 35 USC § 103
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 1, 4-11 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2015/0125864, cited in the previous office action) in view of Newman et al (US 2010/0086956 published Apr. 8, 2010, cited in the advisory action).
	Claim interpretation: The instant claims recited with open claim language “comprising” can include additional components/steps.
Also, MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). In the instant case, as discussed below Kang in view of Newman teaches the steps of instant amended claim 1, thereby meeting the limitations of instant claim 1.
Also claims recited with alternate claim language “or” or “and/or” has been interpreted to require single limitation.
	Kang and Newman teach isolation of microvesicles (also referred as extracellular vesicles or exosome) and therefore are analogous arts. Kang teaches the steps of instant claim 1 including chelating agent EDTA comprising 34 mM but does not specifically teach at least 40 mM, which is taught by Newman for sequestering metal ions, which in turn reduce or prevent microbial growth or degradation of biomolecules (e.g., peptide or nucleic acid), which in turn can improve preservation of biomolecules absorbed to a substrate.
	Regarding claim 1, Kang teaches a method of stabilizing extracellular vesicles treated with the chelating agent and thus recovering the extracellular vesicles for increasing the rate of obtaining the vesicles (e.g., the yield of vesicle isolation from a sample) (paragraphs 0010, 0027 and 0034) and further teaches recovering extracellular vesicles by treating the biological sample, the sample in which the extracellular vesicles were originally contained in the biological sample comprising body fluids (paragraphs 0024, claims 1-5). 
	Kang also teaches that the chelating agent is added at a concentration from 0.01 mg/mL to about 10 mg/mL relative to the sample, equivalent to the upper range of 34 mM of EDTA (paragraph 0026, claim 8). Kang further teaches chelating agent include EDTA, EGTA and other chelating agents (paragraph 0025) and the sample mixed with the chelating agent can be stored at any suitable temperature and suitable amount of time (paragraphs 0028-0029). 
	Kang also teaches separating extracellular vesicles from blood samples treated with EDTA followed by immunoprecipitation with anti-CD9 antibodies (paragraphs 0013, 0041-0042).
	The artisan would recognize that the teachings of Kang meets the limitations of  steps of adding chelating agent to a sample comprising extracellular vesicles, treating the sample comprising extracellular vesicles with the chelating agent in the
solution; and separating the extracellular vesicles from the sample comprising extracellular vesicles treated with the chelating agent, wherein chelating agent consists of EDTA OR EGTA.
	Kang does not specifically teach concentration of chelating agent of at least 40 mM, which is taught by Newman who is in the same field of endeavor, teaches a method precipitating exosomes in the urine by two step centrifugation and suspending the sedimented exosome in a liquid medium in a buffer comprising chelating agents, wherein the concentration of the chelating agents range from 0.1 mM to 100 mM, wherein chelating agents include EDTA or EGTA, GEDTA, HEDTA (paragraphs 0051-0054). Newman also teaches that the chelating agents typically form multiple bonds with metal ions, and are multidentate ligands that can sequester metals and metal sequestration can in turn reduce or prevent microbial growth or degradation of biomolecules (e.g., peptide or nucleic acid), which in turn can improve preservation of biomolecules absorbed to a substrate in the urine sample (paragraph 0054, emphasis underlined by the examiner).
	The artisan having ordinary skill in the art would recognize that based on the teachings of Newman of chelating agents in the range of 0.1 mM to 100 mM preventing degradation of biomolecules (e.g., peptide or nucleic acid), which in turn can improve preservation of biomolecules absorbed to a substrate in the urine sample, it would have been obvious try to use the chelating agents at a higher concentration in the range of 50 mM or more as suggested by Newman in the method of Kang for preserving the biomolecules in the extracellular vesicles or exosomes. The artisan having ordinary skill in the art would have been motivated to use higher concentration of chelating agent preventing degradation of nucleic acids and proteins present in extracellular vesicles or exosomes.
	Also, under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). 
	The problem facing those in the art was to add higher than 34 mM of chelating agent EDTA or EGTA or HEDTA in the range of 50 mM to 100 mM to prevent degradation of nucleic acid by nucleases or proteins by proteases as taught by Newman. The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  Thus, chelating agent of at least 40 mM was “the product not of innovation but of ordinary skill and common sense.”  
	Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have provided Kang in view of Newman using at least 40 mM with reasonable expectation of success for preserving the nucleic acids and proteins present in the extracellular vesicles or exosomes for downstream processing of sample. Both the KSR case law and the available options would provide one ordinary skill to do so with reasonable expectation of success.   
Also, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranged disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  Since combined teachings of Kang in view of Newman as discussed above the claimed at least 40 mM is an obvious variant of 34 mM as taught by the prior art of Kang. 
Furthermore, applicant has not claimed any unexpected results from using high concentration of the chelating agent of at least 40 mM or combination of different types of chelating agents of enhancing or increasing the recovery efficiencies of the extracellular vesicles, which are disclosed in the specification but not yet distilled into claims.
The teachings of Kang in view of Newman regarding dependent claims 4-11 and 21-24 are discussed below.	
Regarding claim 4, as discussed above, while rejecting claim 1 Kang in view of Newman teaches that a chelating agent of 40 mM would be an obvious variant of 34 mM. 
Regarding claim 5, Kang teaches that the extracellular vesicle is an exosome (Kang, claim 3). 
Regarding claims 6-7, Kang teaches that separating the extracellular vesicles is performed by immunoprecipitation using anti-CD9 antibodies that bind the extracellular vesicle membrane (paragraphs 0041-0042). 
Regarding claim 8, Kang teaches that the sample comprising extracellular vesicles is a body fluid (Kang claim 5). 
 Regarding claim 9, Kang teaches that the sample comprising extracellular vesicles is a blood sample (Kang claim 6). 
Regarding claims 10-11, Kang teaches stabilizing extracellular vesicles in a sample, thereby increasing the rate of recovering vesicles (e.g., the yield of vesicle isolation from a sample) and maintaining the condition of membranes or surface proteins in the vesicles (paragraph 0034). Kang teaches analyzing the recovered extracellular vesicles and components (i.e., proteins, glycoproteins, lipids, nucleic acids) in the recovered extracellular vesicles by using various known methods in the art comprising dyeing the vesicles, observing under an electron microscope, or using antibodies or ligands conjugated with fluorescent materials, immunoblotting, immunoprecipitation, chromatography, mass spectrograph, protein chips, or any combination thereof (paragraph 0032). 
Regarding claims 21 and 22, Kang teaches that the mixing the sample with the chelating agents with the chelating agent can be stored for any suitable amount of time from 0 hours to 48 hours (paragraph 0029) and from zero centigrade to about 300 C (paragraph 0028), which meets the limitations of the sample is treated with the chelating agent for at least one minute and wherein the treating is performed at from 150 C to 300 C. 
Regarding claims 23 and 24, as discussed above while rejecting claim 1, the teaching Kang in view of Newman meets the limitations of the sample comprising extracellular vesicles is treated with at least 40 mM of EDTA and the sample comprising extracellular vesicles is treated with at least 40 mM of EGTA.

Conclusion
10.	No claims are allowed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634